DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wire disposed in a multiple number of turns in one direction along an edge of the plate of Claim 1 lines 8-9, a plurality of elastic members disposed parallel to each other in a direction intersecting a direction of a magnetic flux generated by the first and second pole magnets and the direction in which the plurality of elastic members is disposed parallel to each other is parallel to an axis of the seesaw motion of Claim 6 lines 2-10, the wire extends from the driving unit and is connected to the plate via the elastic member of Claim 7 lines 2-3, and the wire diverges from one end thereof into two pieces that extend from different points of the edge of the plate so as to form a same number of turns as each other in the one direction along the edge of the plate, and converge at an opposite end of the wire of Claim 9 lines 2-7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “[400]” has been used to designate both the light source unit and the driving unit (see, e.g., Specification paragraph 47).  The examiner notes that the driving unit is also given the reference character “[300]” as in, e.g., paragraph 68 of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 line 3 “the elastic member” should be --the at least one elastic member--
Appropriate correction is required.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (US 2010/0208322) in view of Minamoto et al. (US 6,122,089).
With regards to Claim 1, Borchers discloses a light-emitting module comprising: a reflection unit; and a light source unit configured to emit light to the reflection unit (comprising the light source mitting light [181], see paragraphs 21 and Figure 1), wherein the reflection unit comprises: a first pole magnet and a second pole magnet (comprising the magnet of module [140] disposed on a distal side of the module [140], and the magnet of module [140] disposed on an opposite distal side of the module [140], see paragraph 16 and 17 and Figure 1), facing each other while being spaced apart from each other (see Figures 1 and 2; element [120] is substantially a wire); a plate [130], along an edge of which a wire [120] is disposed (see paragraph 16 and Figure 1), the plate [130] being disposed between the first pole magnet and the second pole magnet (see Figure 1); and a reflection surface disposed on an upper surface of the plate [130] (see paragraph 21 and Figure 2; plate [130] is a mirror, which substantially reflects input beam [181]), and wherein the light source unit is configured to emit light to the reflection surface (see paragraph 21 and Figure 1).
Borchers does not explicitly disclose the wire is disposed in multiple turns in one direction along the edge of the plate.  
Minamoto et al. teaches a plate [101], along an edge of which a wire [104] is disposed in a multiple number of turns in one direction (see column 5 lines 61-67 and column 6 lines 1-5 and Figures 1 and 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include a wire is disposed in multiple turns in one direction along the edge of the plate as taught by Minamoto et al.  One would have been motivated to do so in order to include a material of low resistivity and raise the driving force of the plate and make the deflection angle large (see Minamoto et al. column 6 lines 1-5).

With regards to Claim 2, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 1.
Borchers further discloses a driving unit configured to supply current to the wire [120], wherein the driving unit is configured to alternately change a direction of the current (see paragraphs 2 and 18).

With regards to Claim 3, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 2.
Borchers further discloses at least one elastic member [110] disposed on a lower surface of the plate [130] (see Figure 1), wherein the at least one elastic member is configured to support the plate [130] and allow vibration of the plate [130] (see paragraphs 16, 18, and 21 and Figure 1).

With regards to Claim 4, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 3.
Borchers further discloses the plate [130] is configured to vibrate in a seesaw motion with respect to a position of the at least one elastic member [110] based on an alternate change in the direction of the current by the driving unit (see paragraphs 18 and 21 and Figure 1).

With regards to Claim 5, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 4.
Borchers further discloses light emitted from the light source unit is reflected by the reflection surface and is projected in a manner of reciprocating in a lateral direction in response to vibration of the plate [130] (see paragraph 21 and Figure 1).

With regards to Claim 6, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 5.
Borchers further discloses the at least one elastic member [110] comprises a plurality of elastic members (see paragraphs 17 and 23 and Figures 1 and 4B), wherein the plurality of elastic members is disposed parallel to each other in a direction intersecting a direction of a magnetic flux generated by the first pole magnet and the second pole magnet (see paragraph 17 and Figure 2), and wherein the direction in which the plurality of elastic members is disposed parallel to each other is parallel to an axis of the seesaw motion (see paragraph 17 and Figures 1 and 2).

With regards to Claim 7, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 3.
Borchers does not explicitly disclose the wire extends from the driving unit and is connected to the plate via the elastic member.  However, Borchers does disclose an electrical connection between the elastic member portions [410,420] and the wire [120] in order to provide current flow from a driving unit to reduce added materials and the mass of the light-emitting module (see Borchers paragraph 25 and Figure 4B).  Therefore, one of ordinary skill in the art would be able to form the wire such that it extends from the driving unit and is connected to the plate via the elastic member in order to provide current flow to tilt the plate from the driving unit to reduce added materials and the mass of the light-emitting module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include the wire extends from the driving unit and is connected to the plate via the elastic member.  One would have been motivated to do so in order to provide current flow to tilt the plate from the driving unit to reduce added materials and the mass of the light-emitting module (see Borchers paragraph 25).

With regards to Claim 8, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 1.
Borchers further discloses when current is supplied to the wire, force is exerted on a first side portion of the plate that is adjacent to the first pole magnet in a first direction that intersects a direction of the current and a magnetic flux flowing direction between the first pole magnet and the second pole magnet, and force is exerted on a second side portion of the plate that is adjacent to the second pole magnet in a second direction that is opposite to the first direction (see paragraphs 16 and 18 and Figure 1).

With regards to Claim 9, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 1.
Borchers does not disclose the wire diverges from one end thereof into two pieces, and wherein the two pieces of the wire extend from different points of the edge of the plate so as to form a same number of turns as each other in the one direction along the edge of the plate, and converge at an opposite end of the wire.
Minamoto et al. teaches the wire [104] diverges from one end thereof (comprising the upper end of wire coil [104] at a side nearest portions [105], see Figure 1) into two pieces (comprising the pieces connected at each respective portion [105], see Figure 1), and wherein the two pieces of the wire extend from different points of the edge of the plate [101] so as to form a same number of turns as each other in the one direction along the edge of the plate [101], and converge at an opposite end of the wire [104] (comprising the end opposite the portions [105], see column 5 lines 52-60 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include the wire diverges from one end thereof into two pieces, and wherein the two pieces of the wire extend from different points of the edge of the plate so as to form a same number of turns as each other in the one direction along the edge of the plate, and converge at an opposite end of the wire as taught by Minamoto et al.  One would have been motivated to do so in order to provide connection to electrode pads (see Minamoto et al. column 7 lines 38-50).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (US 2010/0208322) as modified by Minamoto et al. (US 6,122,089), further in view of Yagi et al. (US 2009/0015388).
With regards to Claim 10, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 2.
Borchers does not disclose a control unit configured to determine at least one of an on/off pattern of the light source unit or a period at which the driving unit alternately changes the direction of the current.
Yagi et al. teaches a control unit [8] configured to determine at least one of an on/off pattern of the light source unit or a period at which the driving unit alternately changes the direction of the current (see paragraphs 32 and 34-35 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include a control unit configured to determine at least one of an on/off pattern of the light source unit or a period at which the driving unit alternately changes the direction of the current as taught by Yagi et al.  One would have been motivated to do so in order to provide an illumination in response to an environmental condition (see Yagi et al. paragraphs 34 and 35).

With regards to Claim 11, Borchers, Minamoto et al., and Yagi et al. disclose the light-emitting module as discussed above with regards to Claim 10.
Borchers does not disclose the control unit is configured to determine at least one of the on/off pattern or the period based on a state of a transmission of a vehicle and a position of an obstacle sensed by a sensor.
Yagi et al. teaches the control unit [8] is configured to determine at least one of the on/off pattern or the period based on a state of a transmission of a vehicle and a position of an obstacle sensed by a sensor (see paragraph 34 and Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include the control unit is configured to determine at least one of the on/off pattern or the period based on a state of a transmission of a vehicle and a position of an obstacle sensed by a sensor as taught by Yagi et al.  One would have been motivated to do so in order to provide illumination to allow a user to view an obstacle (see Yagi et al. Abstract).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (US 2010/0208322), as modified by Minamoto et al. (US 6,122,089), further in view of Uchida et al. (US 2018/0106455).
With regards to Claim 12, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 1.
Borchers does not explicitly disclose the light source unit comprises a plurality of light sources.
Uchida et al. teaches the light source unit comprises a plurality of light sources [8a,8b,8c] (see paragraph 30 and Figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source unit of Borchers to include a plurality of light sources as taught by Uchida et al.  One would have been motivated to do so in order to provide a desired light output pattern based off controlling the light sources individually (see Uchida et al. paragraph 48).

With regards to Claim 13, Borchers, Minamoto et al., and Uchida et al. disclose the light-emitting module as discussed above with regards to Claim 12.
Borchers does not explicitly disclose light sources of the plurality of light sources are disposed parallel to each other in a vertical direction, and light sources of the plurality of light sources have different angles of incidence from each other with respect to the reflection surface.
Uchida et al. teaches light sources of the plurality of light sources [8a,8b,8c] are disposed parallel to each other in a vertical direction (see paragraph 34 and Figure 2B; due to the disposed position of light sources [8a,8b,8c], the light emitting axes of each light source [8a,8b,8c] are substantially parallel to one another in a vertical direction), and light sources of the plurality of light sources have different angles of incidence from each other with respect to the reflection surface [13] (see paragraphs 30 and 34 and Figure 2B; due to the optics [9] and positioning of the light sources [8a,8b,8c], light from each light source [8a,8b,8c] will substantially have different angles of incidence on reflection surface [13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Borchers to include light sources of the plurality of light sources are disposed parallel to each other in a vertical direction, and light sources of the plurality of light sources have different angles of incidence from each other with respect to the reflection surface as taught by Uchida et al.  One would have been motivated to do so in order to emit a light output shape that is substantially compact (see Uchida et al. paragraph 44).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 2009/0015388) in view of Minamoto et al. (US 6,122,089).
With regards to Claim 14, Yagi et al. discloses a vehicle comprising at least one light-emitting module (see paragraph 26) comprising a reflection unit [9,10]; and a light source unit (comprising light sources [7,5]) configured to emit light to the reflection unit [9] (see paragraph 27 and Figure 1); wherein the reflection unit [9,10] comprises: a first pole magnet [20] and a second pole magnet [20], facing each other while being spaced apart from each other (see paragraph 31 and Figure 2); a plate (comprising the plate on which reflection surface [10] is disposed, see paragraph 31 and Figure 2), a wire (see paragraph 31), the plate being disposed between the first pole magnet [20] and the second pole magnet [20] (see Figure 2); and a reflection surface [10] disposed on an upper surface of the plate (see paragraph 31 and Figure 2), and wherein the light source unit is configured to emit light to the reflection surface (see Figure 2).
Yagi et al. does not explicitly disclose along an edge of the plate the wire is disposed in a multiple number of turns in one direction.
Minamoto et al. teaches a plate [101], along an edge of which a wire [104] is disposed in a multiple number of turns in one direction (see column 5 lines 61-67 and column 6 lines 1-5 and Figures 1 and 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Yagi et al. to include a wire is disposed in multiple turns in one direction along the edge of the plate as taught by Minamoto et al.  One would have been motivated to do so in order to include a material of low resistivity and raise the driving force of the plate and make the deflection angle large (see Minamoto et al. column 6 lines 1-5).

With regards to Claim 15, Yagi et al. and Minamoto et al. disclose the vehicle as discussed above with regards to Claim 14.
Yagi et al. further discloses the at least one light-emitting module is disposed at a rear side of the vehicle so as to project light (see paragraph 26, Abstract, and Figure 4).
Yagi et al. does not explicitly disclose projecting the light onto a road behind the vehicle.  However, Yagi et al. does disclose the at least one light-emitting module is disposed at a proper position on the vehicle at a rear vehicle body (see Yagi et al. paragraph 26), the light-emitting module is intended to illuminate an object, obstacle about the vehicle (see Yagi et al. paragraphs 8 and 35).  Therefore, one of ordinary skill in the art would be able to dispose the at least one light-emitting module at a rear side of the vehicle so as to project light onto a road behind the vehicle so as to illuminate an object or pedestrian located in such position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Yagi et al. to include projecting the light onto a road behind the vehicle.  One would have been motivated to do so in order to illuminate an object, obstacle, or pedestrian (see Yagi et al. paragraphs 8 and 35).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Ostazewski (US 10,598,924), which discloses at least a light-emitting module with reflection unit having a plate with reflection surface, tiltable due to a force interacting between an electrical coil and magnetic poles, and including an elastic member attached to the plate, Sato et al. (US 2009/0046474), which discloses at least a vehicle with light-emitting module having a reflection unit including a tiltable plate with coil and reflection surface, and light source unit including a plurality of light sources disposed to emit light onto the reflection surface at different inclination angles, Diaz (US 2017/0028902), which discloses at least a vehicle with light-emitting module configured to project light onto a road surface behind the vehicle, Krylov (US 2005/0219677), which discloses at least a light-emitting module with reflection unit having a tiltable plate and elastic members disposed on a bottom surface of the plate, Hoffman et al. (US 9,612,436), which discloses at least a light-emitting module with reflection unit having a tiltable plate and elastic members connected to a bottom surface of the plate, Kim et al. (US 2006/0193067), which discloses at least a light-emitting module with reflection unit having a tiltable plate with a plurality of elastic members on a bottom surface thereof, Freedman et al. (US 2016/0124214), which discloses at least a light-emitting module with reflection unit having a plate and two pole magnets, Albou et al. (US 2018/0328564), which discloses at least a vehicle with light-emitting module disposed at a rear of the vehicle and configured to project light onto a road surface, and Lee (US 2015/0156448), which discloses a vehicle with light-emitting module disposed at a rear of the vehicle and including a reflection unit with tiltable reflection surface and light source unit including a plurality of light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875